EATON VANCE VARIABLE TRUST Two International Place Boston, MA 02110 Telephone: (617) 482-8260 Telecopy: (617) 338-8054 CERTIFICATION Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and Regulation S-T, Eaton Vance Variable Trust (the Registrant) (1933 Act File No. 333-44010) certifies (a) that the form of prospectus and statement of additional information dated May 1, 2011 with respect to the following series of the Registrant, do not differ materially from those contained in Post-Effective Amendment No. 17 (Amendment No. 17) to the Registrants Registration Statement on Form N-1A, and (b) that Amendment No. 17 was filed electronically with the Commission (Accession No. 0000940394-11-000449) on April 27, 2011. Eaton Vance VT Floating-Rate Income Fund Eaton Vance VT Large-Cap Value Fund EATON VANCE VARIABLE TRUST By: /s/ Maureen A. Gemma Maureen A. Gemma, Esq. Secretary Dated: May 2, 2011
